Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/21 has been entered.
Amendment Entry
2. 	Applicant’s response to the Final Office Action mailed 10/7/20 is acknowledged (paper filed 1/7/21). In the amendment filed therein claim 1 was modified.  Claim 2 is canceled without prejudice or disclaimer. 
3.	Claims 8-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/16/19. Currently claims 1, 3-7 and 11-13 are under consideration.
4.	Rejections and/or objections of record not reiterated herein have been withdrawn.


S NECESSITATED BY AMENDMENTS

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
5.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 3-7 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A.	Claim 1 is vague and indefinite because it is unclear if step b is an independent assay step that is not combined with the sample in step a. As recited it appears that said sample is contacted with a first and second capture sample in step a then said sample (another sample) is contacted with a specified bonded to an indicator. This is problematic because step c requires an interaction between the specifier and at least one of the first or second capture complexes. It is suggested that the claimed method clearly sets forth a combination of step a and b in order to obviate the rejection.    Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following rejection is made in consideration of the recent U.S. Court of Appeals for the Federal Circuit decision in Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017):

7.	Claims 1, 3-7 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims are directed to a method employing multiple capture compounds for an analyte and a specifier for the capture compounds. However, the disclosure does not appear to teach antibodies that have been characterized (known binding site) or deposited that meet the limitations of the claims.
	Recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. 
In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional.
MPEP 2163 provides the “Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112(a) or Pre-AIA  35 U.S.C. 112, first paragraph, “Written Description” Requirement)”. More particularly, MPEP Section 3(ii) states that: 
For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A) above), reduction to drawings (see i)(B) above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C) above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
In this case, the specification lacks complete deposit information for the deposit of hybridoma cell lines and antibodies in accordance with 37 CFR1.801-1.809. 

Because it does not appear that the antibodies and their corresponding hybridoma cell lines, are known and publicly available or can be reproducibly isolated from nature without undue experimentation, a suitable deposit of the hybridoma cell lines and antibodies for patent purposes is required. 
If the deposits have not been made under the provisions of the Budapest Treaty, then in order to certify that the deposits comply with the criteria set forth in 37 CFR § § 1.801-1.809, assurances regarding availability and permanency of deposits are required. 
Such assurance may be in the form of an affidavit or declaration by applicants, assignees or a statement by an attorney of record over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposit will be irrevocably removed upon the grantof a patent on this application and that the deposit will be replaced if viable samples cannot be dispensed by the depository is required. This requirement is necessary when a deposit is made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.



Without such a statement, it would be impossible for the skilled artisan to practice the invention of claims 1, 3-7 and 11-13 because the specific deposits cannot be placed into the hands of the artisan because other clones made from the source material have no predictable reasonable expectation of success of being identical to the single clone deposited. 
Furthermore, unless the deposit was made at or before the time of filing, a declaration filed under 37 C.F.R. 1.132 is necessary to construct a chain of custody. 
The declaration, executed by a person in a position to know should identify the deposited hybridomas and antibodies by its depository accession number, establishes that the deposited hybridomas and antibodies are the same as that described in the specification, and establish that the deposited hybridomas and antibodies were in applicants’ possession at the time of filing. 
Applicant's attention is directed to In re Lundak, 773 F.2d. 1216, 27 USPQ 90 (CAFC1985) and 37 CRF §§ 1.801-1.809 for further information concerning deposit practice. 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, clearly states that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. 

Without a deposit and removal of public restrictions, the skilled artisan cannot envision the detailed structure of the claimed antibody compositions, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of production and or isolation. 
An adequate description requires more than a mere statement that it is part of the invention and a reference to a potential method of isolating it. The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules falling within the scope of the claimed genus. 
Therefore the full breadth of the claims, reading on the claimed method "compositions or antibodies” that selectively, simultaneously, and differential bind the analyte of interest as claimed, does not meet the written description provision of 35 USC 112, first paragraph.
Response to Arguments
	Applicant contends that the instant specification and method employs at least two capture compounds thus allowing for binding any interfering compounds by only one of the two capture compounds. 

This argument was carefully considered but not found persuasive because the claims merely recite that the first and second capture compounds do not compete in binding to an interfering compound. This wording does not mean that only one of the capture compounds will bind the interfering compound (i.e. the first and second capture compounds could both bind the interfering compound but at different epitopes that do not overlap or cause steric hindrance wherein the compounds do not compete in binding to the interfering compound. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at least two capture compounds thus allowing for binding any interfering compounds by only one of the two capture compounds) are not recited in the rejected claim(s).  
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

8.	Claims 1, 3-7 and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Enablement requires that the specification teach those in the art to make and use the invention without undue experimentation.  Factors to be considered in determining, whether a disclosure would require undue experimentation include 1) the nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the quantity of experimentation necessary, 7) the relative skill of those in the art, and 8) the breadth of the claims.
In particular, claims 1, 3-7 and 11-13 are drawn to a method utilizing multiple compositions that specifically and simultaneously bind an analyte in a heterogenous mixture. The various reagents are mixed together to form a binding complex but a nexus between the measured complex and the analyte of interest is ambiguous. In particular, a test sample analyte is mixed with an unknown first capture compound, an unknown second capture compound, and a specifier bonded to an indicator. 

The compositions may involve "peptides, fragments, fragments thereof, and amino acid sequences”. Therefore the invention reads on various unspecified compositions. The actual determined peptide has not been identified.  Also, the employed antibodies have not been deposited (produced) or demonstrated in the claimed methods. The antibody production and utility method that Applicant intends to claim is ambiguous and has not been identified by the specification. 
Although the disclosure appears to teach that the binding composition is specific for HB and HBc. (See specification page 2, 9, and 40); the actual structure allowing for simultaneous binding is not provided. There is not sequence relating to the dual binding and/or binding interactions with the construct (analyte). The claims and specification fail to provide the identity or structure of this antibody recognition site.  
The prior art has demonstrated that assay systems requiring multiple reagent components would necessitate that each component is known, can bind specifically to the target, and definitively measure the analyte of interest. For example, see the machine translation of JPH01-088369A (provided in IDS 7/17/19)  


In view of the lack of evidence, it is apparent that Applicants were not in possession of the claimed binding compositions, at the time of filing the instant application. It is not clear that Applicant has identified a single antibody protein/binding configuration that meets the claimed limitations.  
The skilled artisan cannot envision the detailed structure of the infinite possible binding constructs (antibodies or amino acid sequences) necessary for the claimed method, thus conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. An adequate description requires more than a mere statement that it is part of the invention. The antibody structure is required. See Fiers v. Revel, 25 USPQ 2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Lts., 18 USPQ2d 1016. 
The antibody activity characteristics and tail domain requirements distinguish the antibody only by what it does, i.e., protein activity, which are purely functional distinctions. Even where there is an actual reduction to practice; which may demonstrate possession of an embodiment of an invention, it does not necessarily describe what the claimed invention is.  
 See also, In The Reagents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), where the court held that a generic statement which defines a genus of a compound/seq.id/etc. by only their functional activity does not provide an adequate written description of the genus.
          The court indicated that while Applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a representative number of molecules, usually defined by a sequence, falling within the scope of the claimed genus. At section B(1), the court states that "An adequate written description ...'requires a precise definition, such as by structure, formula, chemical name, or physical properties', not a mere wish or plan for obtaining the claimed chemical invention".
Thus a skilled artisan cannot envision all the contemplated recognition sequence sites by the detailed chemical structure of the claimed constructs (antibody), therefore conception cannot be achieved until reduction to practice has occurred.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention. 
Applicant does not provide guidance for the above noted binding compositions like antibodies and provides no guidance as to what modifications or structure are important for the predictable function in the method measuring an analyte. Very different structures may be found on antibodies with the same specificity.  
H chains can combine with the same VL chain to produce antibody binding sites with nearly the same size, shape, antigen specificity, and affinity.  A similar phenomenon can also occur when different VH sequences combine with different VL sequences to produce antibodies with very similar properties. 
These observations indicate that divergent variable region sequences, both in and out of complementarily determining regions, can be folded to form similar binding site contours, which result in similar immunochemical characteristics. Conversely, similar structure may be found on antibodies having different specificities.  
In the recent court decision of Noelle v. Lederman, 355 F.3d 1343 (Fed. Cir. 2004), claims which recite a genus of antibodies that bound to a mouse antigen were found to be unpatentable, because the corresponding human antigen had not been adequately characterized.  This is the same issue currently at hand.  The antibody antigen (protein structure) has not been identified in the disclosure. 
Accordingly, the art indicates that it would require undue experimentation to formulate and use a successful antibody binding composition without prior demonstration of efficacy.  
The instant disclosure has not addressed the issues taught in the prior art as crucial to the discovery and utility of multiple binding constructs like antibodies in the claimed method for detecting an analyte. 
The nature of the invention- the invention is directed to multiple unidentified antibody composition – binding composition having operability in analyte measurements.

The predictability or lack thereof in the art- there is no predictability based on the instant specification that the binding composition - antibody and its structure can be readily identified. 
The amount of direction or guidance present- appropriate guidance is not provided by the specification for the claimed binding composition - antibodies.    
The presence or absence of working examples- working examples are not provided in the specification that identify and/or exemplify the claimed binding composition – antibodies in the method.    
The quantity of experimentation necessary- it would require undue amount of experimentation for the skilled artisan to make and use the binding composition - antibodies as claimed.
The relative skill of those in the art-the level of skill in the art is high.
The breadth of the claims- as recited, the instant claims are directed to binding composition - antibodies for a single analyte. 
While it is not necessary to show working examples for every possible embodiment, there should be sufficient teachings in the specification that would suggest to the skilled artisan that the breadth of the claimed antibody is enabled.  This is not the case in the instant specification.    
In view of the teachings of In re Wands, 8 USPQ2d 1400, it has been determined that the level of experimentation required to enable the breadth of the claims is undue.  

That requirement has not been met in this specification with respect to the capture compounds and specifier employed in the instant methods. Further being indicative of a disease.  
Therefore, in view of the insufficient guidance in the specification, extensive experimentation would be required to enable the claims and to practice the invention as claimed.
Response to Arguments
Applicant submits that the specification teaches one skilled in the art how to make and used the claimed method without requiring undue experimentation. In particular, Applicant submits that the breadth of the claims is narrow. In particular, the claims recite contacting a sample with at least 2 capture compounds and a specifier bonded to an indicator, then determining complexes formed by the capture compounds with the specifier, and then determining the analyte in the sample based on whether complexes are determined. Therefore, the breadth of the claims is narrow.


Applicant also contends that the instant specification and method employs at least two capture compounds thus allowing for binding any interfering compounds by only one of the two capture compounds. 
Therefore, if an interfering compound in present in the sample that prevents one of the capture compounds (e.g., the first capture compound) from binding the specifier or the analyte, the other capture compound (e.g., the second capture compound) is available to bind the specifier or the analyte, and a false reduction in signal due to the interfering compound does not occur. If no analyte is present, the second capture compound binds the specifier and the indicator allows for determining the amount of the capture compound-specifier complexes. If analyte is present in the sample, the second capture compound binds the analyte and the reduction of signal is due to the reduction in complexes between the second capture compound and the specifier. This result allows for the determination of analyte in the sample.
This argument was carefully considered but not found persuasive because the claims merely recite that the first and second capture compounds do not compete in binding to an interfering compound. 

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., at least two capture compounds thus allowing for binding any interfering compounds by only one of the two capture compounds) are not recited in the rejected claim(s).  
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Since the claims do not clearly set forth that the specifier and capture compound are mixed to form complexes and only one of the two capture compounds will bind an interfering compund, the assay does not appear to be operable (not enabled). Accordingly, the rejections are maintained. 
9.	For reasons aforementioned, no claims are allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Cook whose telephone number is 571-272-0816. The examiner works a flexible schedule but can normally be reached on Monday-Friday from 9am to 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Lisa V. Cook
Patent Examiner
Art Unit 1642
Remsen - Hoteling
571-272-0816
2/13/21

/LISA V COOK/Primary Examiner, Art Unit 1642